Name: Commission Regulation (EC) No 1/2002 of 28 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 1259/1999 as regards the simplified scheme for payments to farmers under certain support schemes
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R0001Commission Regulation (EC) No 1/2002 of 28 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 1259/1999 as regards the simplified scheme for payments to farmers under certain support schemes Official Journal L 001 , 03/01/2002 P. 0001 - 0008Commission Regulation (EC) No 1/2002of 28 December 2001laying down detailed rules for the application of Council Regulation (EC) No 1259/1999 as regards the simplified scheme for payments to farmers under certain support schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1259/1999 of 17 May 1999 establishing common rules for direct support schemes under the common agricultural policy(1), as amended by Regulation (EC) No 1244/2001(2), and in particular Article 11(4) thereof,Whereas:(1) Article 2a of Regulation (EC) No 1259/1999 provides for a simplified scheme for the payments to be made under certain support schemes. In order to achieve the aim of simplification pursued by that scheme, it is necessary to simplify the way in which the aids concerned are granted by derogating from certain provisions of the Regulations referred to in that Article, as well as from the Regulations adopted for their implementation, in particular as regards eligibility conditions, dates of application and payments and control provisions.(2) In the interest of simplification the farmers should receive, upon request, an application form filled in by the national administration. This single application should replace the existing separate applications for the aids concerned, combining area and livestock aids. Acceptance of the application should guarantee payment to the farmer of a fixed amount, without any further application during the entire period of participation. For reasons of clarity, it is appropriate to specify the payments that will be included in the calculation of the amount to be granted under the simplified scheme and the exchange rate applicable to those Member States which have not adopted the euro.(3) Specific rules should be established in order to make the control procedures as simple as possible without increasing the risk of double claims. For this purpose, it is appropriate to provide for a temporary blocking of the areas or number of premium rights corresponding to the amount to be granted under the simplified scheme, in the sense that the area and/or livestock premium rights in respect of which a simplified aid application has been submitted should be subject to certain conditions, and to provide for specific rules for calculating the number of hectares and livestock premium rights in respect of the reference period and the maximum amount to be taken into consideration. The parcels and premium rights corresponding to the amount to be granted under the simplified scheme should be the subject of a declaration that remains valid throughout the period of participation in the simplified scheme. In the case of aid for processing the straw of flax grown for fibre provided for in Article 2 of Council Regulation (EC) No 1673/2000 of 27 July 2000 on the common organisation of the markets in flax and hemp grown for fibre(3), this declaration should replace the yearly "area" aid application provided for in Article 7(1) of Commission Regulation (EC) No 245/2001 of 5 February 2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre(4), as amended by Regulation (EC) No 1093/2001(5).(4) Although farmers should be required to retain a minimum area or number of premium rights, they should be able to dispose of the area or premium rights not covered by the amount to be granted under the simplified scheme. In duly justified cases, such as expiry of lease, restructuring programmes or public intervention, Member States should be able to permit farmers to replace the declared parcels with equivalent ones. In order to ensure budget neutrality, the eligibility conditions applicable to the areas which have received aids covered by the simplified scheme should continue to apply to the corresponding areas to be blocked in order to receive the simplified scheme aid.(5) As far as extensification payments are concerned, areas corresponding to the extensification payment part of the amount to be granted under the simplified scheme should be blocked as in the case of areas corresponding to area aid. If a farmer keeps animals, in order to ensure compliance with the provisions on extensive types of production, certain stocking density rules should continue to apply to such areas. However, it is appropriate to ensure a certain flexibility allowing the farmer to undertake to abide by certain conditions on the number of animals to be held, as a maximum, throughout the period of participation in the simplified scheme.(6) If the farmer does not have parcels or premium rights to be blocked corresponding to the number of hectares or livestock notified by the competent authority, taking into account the investment that is necessary to buy or rent a parcel or a right to premium, Member States should be able to accept a declaration of an area or of a number of premium rights which does not correspond to the number of hectares or livestock premium rights notified. In this case, the amount to be granted under the simplified scheme should be reduced pro rata.(7) Regulation (EC) No 1259/1999 provides that the implementing rules for the simplified scheme are also to include detailed rules in order to avoid double claims in respect of the area and production covered by the simplified scheme. Therefore, farmers who receive aid under the simplified scheme should be prevented from receiving other direct aids in respect of the same calendar year. There should be a derogation for cases in which the relevant regulations allow cumulation of aids.(8) Budget neutrality requires that the areas and number of premium rights used to establish the entitlement to participation in the simplified scheme and which have been blocked are taken into account in the calculation of the overshoot of the base areas or ceilings concerned by reducing the relevant corresponding base areas or livestock premium ceilings. However, since farmers participating in the simplified scheme have no obligation to produce a specific crop or to keep animals in order to be entitled to the aid, the proportional reduction to be applied in the case of overshoot of the area or ceilings should not be applied to their area or rights.(9) In order to protect the financial interests of the Community, it is appropriate to provide for a system of sanctions in the event of non-compliance with this Regulation. For this purpose, it is appropriate to refer to the rules provided for in Commission Regulation (EC) No 2419/2001 of 11 December 2001 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes established by Council Regulation (EEC) No 3508/92(6), as amended by Regulation (EC) No 2550/2001(7).(10) In order to simplify the burden of controls, participants in the simplified scheme should form a separate population for the purposes of control sampling as provided for in Regulation (EC) No 2419/2001 and a reduced rate of control to should be established.(11) In order for the Commission to be informed in detail of the measures taken by Member States to implement Regulation (EC) No 1259/1999, pursuant to Article 9 thereof, rules concerning the content and timing of communications with regard to the simplified scheme should be adopted, taking into account the timetable for the establishment of the Community budget and on the basis of existing formats as far as the contents are concerned.(12) The relevant management committees have not delivered opinions within the time limits set laid down by their chairmen,HAS ADOPTED THIS REGULATION:Article 1Subject matter and scope1. This Regulation lays down detailed rules for the implementation of the simplified scheme for payments to be made under certain support schemes provided for in Article 2a of Regulation (EC) No 1259/1999 (hereinafter "the simplified scheme").2. By way of derogation from the provisions listed in the Annex, farmers may receive payments as provided for in Article 2a(1) of Regulation (EC) No 1259/1999 under the conditions set out in this Regulation.The rules contained in the Regulations implementing the provisions referred to in the Annex shall continue to apply to the extent that this Regulation does not contain special rules.Article 2Application1. The competent authority shall send an application form (hereinafter "a simplified aid application") to farmers, who have expressed a wish to apply for aid under the simplified scheme, indicating:(a) the amount to which the farmer is entitled according to Article 2a(3) and (4) of Regulation (EC) No 1259/1999 (hereinafter "the amount to be granted under the simplified scheme");(b) the number of hectares and/or livestock premium rights, to be blocked in the sense of Article 8(1) of this Regulation during the participation in the simplified scheme, and/or animals as established in accordance with Article 4 and Article 12(3);(c) the prohibition on transfer provided for in Article 5.For Member States that have not adopted the euro the amount to be granted under the simplified scheme shall be converted into their national currency using the exchange rate applicable on 1 January of each calendar year in respect of which the amount is granted.2. The simplified aid application, duly approved and signed without reservation by the farmer, accompanied, where appropriate, by the declarations provided for in Articles 11(1) and 12(1), shall be submitted to the competent authority by a date to be fixed by the Member State concerned which shall not be later than 1st September.In case of late submission of the application within the meaning of Article 13 of Regulation (EC) No 2419/2001, the reduction provided for in the first subparagraph of Article 13(1) of that Regulation shall only apply to the amount payable for the first year of participation in the simplified scheme.A simplified aid application shall be treated as an aid application within the meaning of Article 2(i) and (j) of Regulation (EC) No 2419/2001.Article 3Calculation of the amount1. The amount a farmer may receive under the simplified scheme shall include all amounts, which have been granted, in respect of the reference periods referred to in points (a) and (b) of the first subparagraph of Article 2a(3) of Regulation (EC) No 1259/1999, up to a date to be fixed by Member States, which shall not be later than 30 June of the year in which the farmer applies to participate in the simplified scheme.2. In case of application of Article 3(2) of Regulation (EC) No 1259/1999 during the reference periods, the amounts shall be calculated as the amounts that would have been granted before application of that provision.3. For the calendar year 2002, the following payments shall be included in respect of the calendar year 1999:(a) arable crops area payments including set-aside payments, durum wheat supplement and special aid, as provided for in Articles 2, 4, 5, 6, 6a, and 7, and first subparagraph of the eleventh indent of Article 12 of Council Regulation (EEC) No 1765/92(8),(b) special premium, suckler cow premium, including when paid for heifers and including the additional national suckler cow premium when co-financed and extensification payment, as provided for in Article 4b, 4d, and 4h of Council Regulation (EEC) No 805/1968(9).4. Area aid amounts and livestock premium amounts shall be calculated separately. The two kinds of aids are hereafter referred to, respectively, as "the area aid part", and "the livestock premium part" of the amount to be granted under the simplified scheme.Article 4Establishment of the number of hectares and/or premium rights1. Where a farmer has received area aids, the competent authority shall inform him of the number of hectares, to two decimal places, corresponding to each different type of area aid included in the amount to be granted under the simplified scheme.In the case of arable crops payments, the number of hectares shall be calculated separately for each crop for which a base area is established by Member States according to Articles 3 and/or 5 of Council Regulation (EC) No 1251/1999(10).2. Where a farmer has received extensification payment, the competent authority shall inform him of the number of hectares, to two decimal places, corresponding to the extensification payment part of the notified amount to be granted under the simplified scheme and the number of animals as established in accordance with Article 12(3) of this Regulation.3. Where a farmer has received livestock premiums, the competent authority shall inform him of the number of premium rights, corresponding to the livestock premium part of the amount to be granted under the simplified scheme.For bovine animals, this number shall be to one decimal place. For sheep and goats, Article 14 of Commission Regulation (EEC) No 3567/92(11) shall apply.4. The number of hectares and livestock premium rights referred to in paragraphs 1, 2 and 3 of this Article shall be calculated on the basis of:(a) the average number of hectares and/or livestock premium rights for which aid was granted during the three calendar years preceding the year of application, where point (a) of the first subparagraph of Article 2a(3) of Regulation (EC) No 1259/1999 applies,(b) the number of hectares and/or livestock premium rights for which aid was granted in the calendar year preceding the year of application, where point (b) of the first subparagraph of Article 2a(3) of Regulation (EC) No 1259/1999 applies.5. A farmer who does not have at his disposal parcels and/or the number of premium rights corresponding to the number of hectares or livestock premium rights calculated in accordance with paragraph 4 may be authorised by the Member State concerned to declare an area corresponding to the parcels at his disposal and/or declare the number of premium rights at his disposal.In this case, the amount to be granted under the simplified scheme shall be calculated on the basis of the area and/or livestock premium rights referred to in the first subparagraph. In no case may this amount exceed the amount calculated according to Article 3.6. If the second subparagraph of Article 2a(4) of Regulation (EC) No 1259/1999 applies, the number of hectares and/or livestock premium rights established in accordance with paragraph 4 of this Article shall be reduced pro rata in order to correspond to the maximum amount of EUR 1250.The reduction shall, at the farmer's choice, be applied first to the area aid part and then to the livestock premium part of the amount to be granted under the simplified scheme, or first to the livestock premium part and then to the area aid part.Article 5Prohibition on transferExcept in case of inheritance, the farmer shall not transfer by any means whether totally, partially, temporarily, with or without transfer of the holding, the parcels and/or the number of premium rights corresponding to the number of hectares and/or livestock premium rights established in accordance with Article 4.Article 6PaymentPayment shall be made after 1 November of each calendar year concerned and by 30 June of the following year at the latest.Article 7Withdrawal1. A farmer may at any time declare his intention to withdraw from the simplified scheme. However, the withdrawal shall take effect from 1 January of the calendar year following the year in which he declares his intention to withdraw.The farmer may not submit a new application for the simplified scheme.2. Where Article 15(4) applies, the farmer shall not be entitled to withdraw from the simplified scheme for the following calendar year.3. If the farmer dies after he has submitted an application under the simplified scheme, his successors shall be entitled to the amount to which the farmer would have been entitled under the simplified scheme provided that they meet the conditions to participate in the simplified scheme. If they do not meet those conditions, they shall be entitled to the amount to which the farmer would have been entitled under the simplified scheme only for the calendar year of the farmer's death.Article 8Double claims1. An area or production in respect of which a simplified aid application is submitted may not be the subject of an application for other direct aid listed in the Annex to Regulation (EC) No 1259/1999.2. Paragraph 1 shall not apply to the following:(a) transitional measures for cereals in Portugal as provided for in Council Regulation (EEC) No 3653/90(12);(b) payments to producers as provided for in Articles 4 and 5 of Council Regulation (EC) No 2799/98(13) and in Articles 2 and 3 of Council Regulation (EC) No 2800/98(14);(c) seeds production aid for arable crops and rice as provided for in Article 3 of Council Regulation (EEC) No 2358/71(15);(d) deseasonalisation premium and slaughter premium as provided for in Articles 5 and 11 of Council Regulation (EC) No 1254/1999(16);(e) dairy premium and additional payment as provided for in Articles 16 and 17 of Council Regulation (EC) No 1255/1999(17);(f) aids for the outermost regions as provided for in Articles 9, 12(1) and 16 of Council Regulation (EC) No 1452/2001(18), Articles 9, 13, 16, 17, 22, 27, 28(1), and 30 of Council Regulation (EC) No 1453/2001(19) and Articles 5, 6, 9, 13, 14, and 17 of Council Regulation (EEC) No 1454/2001(20);(g) aids for the Aegean Islands as provided for in Articles 6, 7, 8, 9, 11 and 12 of Council Regulation (EEC) No 2019/93(21).Article 9Compatible applications1. A farmer who has applied for aids listed in the Annex to Regulation (EC) No 1259/1999 for which the time-limit for applications is fixed at a date falling before the time-limit fixed by the Member State concerned for applications under the simplified scheme may participate in the simplified scheme on condition that he withdraws his applications for those aids and forgoes the relevant payments.2. Paragraph 1 shall not apply to farmers who have been controlled pursuant to Regulation (EC) No 2419/2001 and have been informed that irregularities in relation to the aid application have been found.Article 10Flax for fibre aidWhere a farmer participating in the simplified scheme has concluded a contract in order to obtain an aid for processing the straw of flax grown for fibre as provided for in Article 2 of Regulation (EC) No 1673/2000, by way of derogation from Article 7(1) of Regulation (EC) No 245/2001, the "area" aid application covering parcels under flax grown for fibre shall be replaced, for the entire period of participation in the simplified scheme, by the declaration referred to in Article 11(1) of this Regulation, without prejudice to Article 5(1)(c) of Regulation (EC) No 245/2001.Article 11Area declarations1. A farmer who has received area aids and/or extensification payment shall declare, in accordance with Article 6(6) of Council Regulation (EEC) No 3508/92(22), agricultural parcels, including areas under forage crops, or agricultural parcels covered by set-aside measures, corresponding to the number of hectares of the area or areas to be blocked of which he has been notified by the competent authority in accordance with Article 2(1)(b) of this Regulation.2. The parcels declared in accordance with paragraph 1 corresponding to the number of hectares of the area aid part of the notified amount to be granted under the simplified scheme and relating to arable crops payments shall must meet the conditions for eligibility laid down in Article 7 of Regulation (EC) No 1251/1999.3. The parcels declared in accordance with paragraph 1 corresponding to the extensification aid part of the amount to be granted under the simplified scheme must respect Article 2a(6) of Regulation (EC) No 1259/1999.4. The declaration referred to in paragraph 1 shall remain valid until the end of 2005, except in the case of explicit withdrawal from the simplified scheme by the farmer or loss of entitlement under the simplified scheme pursuant to Article 7(3).5. Member States may, in duly justified circumstances, authorise the farmer to modify his declaration on condition that he respects the number of hectares notified, the conditions for eligibility for the area concerned, laid down in Article 7 of Regulation (EC) No 1251/1999 and the yield of the area concerned or accepts the application of Article 4(5) of this Regulation.Article 12Livestock premium declarations1. A farmer who has received livestock premiums shall declare that, during his participation in the simplified scheme, he accepts a reduction, corresponding to the number of livestock premium rights to be blocked of which he has been notified by the competent authority in accordance with Article 2(1)(b) of this Regulation, of:(a) his individual premium rights as provided for in Article 6(1) of Council Regulation (EC) No 2467/98(23), and(b) his individual ceiling as referred to in Article 7(1) of Regulation (EC) No 1254/1999.2. Article 23 (2) of Commission Regulation (EC) No 2342/1999(24) and Article 6a(2) of Regulation (EEC) No 3567/92 shall not apply to the premium rights covered by the temporary reduction provided for in paragraph 1.3. A farmer who has received extensification payments shall undertake not to hold, on average during any calendar year, more bovine animals expressed in livestock units as provided for in Annex III of Regulation (EC) No 1254/1999 than either the average of those that have been taken into account for the calculation of stocking density, or, if higher, the number taken into account in the last year in which he qualified for the extensification payment.For the purpose of the first subparagraph, the number of bovine animals shall be rounded up to the next whole number.4. The declaration referred to in paragraph 1 shall remain valid until the end of 2005 except in the case of explicit withdrawal from the simplified scheme by the farmer or loss of entitlement under the simplified scheme pursuant to Article 7(3).5. Member States may, in duly justified circumstances, authorise the farmer to modify his declaration on condition that he respects the number of premium rights notified, or he accepts the application of Article 4(5) of this Regulation.Article 13Base areas and ceilings1. The proportional reduction in area aid referred to in Article 2(4) and Article 5 of Regulation (EC) No 1251/1999, Article 3(1) of Council Regulation (EC) No 1577/96(25) and Article 6(5) of Council Regulation (EC) No 3072/95(26) shall not apply to the areas referred to in Article 4(1) of this Regulation.For the calculation of the overshoot of areas referred to in Article 2(4) and Article 5 of Regulation (EC) No 1251/1999, Article 3(1) of Regulation (EC) No 1577/96 and Article 6(5) of Regulation (EC) No 3072/95, these areas shall be reduced by the corresponding number of hectares of the areas referred to in Article 4(1) of this Regulation.2. For the purposes of Article 3(7) of Regulation (EC) No 1251/1999, the yield of the areas referred to in Article 11(1) of this Regulation shall be the yield of the production regions to which the areas belong.The proportional reduction in the area aid for the following marketing year provided for by Article 3(7) of Regulation (EC) No 1251/1999 shall not apply.3. The proportional reduction in the number of eligible animals referred to in Article 4(4) and Article 10(1) of Regulation (EC) No 1254/1999 shall not apply.For the calculation of the overshoot of ceilings referred to in Article 4(4), Article 7(2) and Article 10(1) of Regulation (EC) No 1254/1999, these ceilings shall be reduced by the corresponding number of animals per premium for which the farmer received livestock premiums in respect of the reference periods concerned.Article 14Controls1. Simplified aid applications shall not be included in the control rates for on-the spot checks for livestock aid and area aid applications provided for in Article 18(1) of Regulation (EC) No 2419/200.2. For the first year of application of the simplified scheme, a minimum of 2 % of simplified aid applications shall be selected for on-the-spot checks.For the following years, a minimum of 3 % of farmers having applied for or participating in the simplified scheme shall be selected for on-the-spot checks.3. Applicants who have been subject to an on-the-spot check in accordance with Article 19 of Regulation (EC) No 2419/2001 in the year in which they join the simplified scheme, shall be counted towards the simplified scheme sample.Article 15Reductions and exclusions1. Except in cases of force majeure or exceptional circumstances as defined in Article 48 of Regulation (EC) No 2419/2001, where, as a result of an administrative or on-the-spot check, it is found that one or more of the area aid related conditions established by Member States in accordance with Article 2a(6) of Regulation (EC) No 1259/1999, as well as those set out in Article 5 and Article 11(1) of this Regulation are not respected and if the established difference between the area declared and the area determined, within the meaning of Article 2(r) of Regulation (EC) No 2419/2001, is more than 3 % but no more than 30 % of the area determined, the area aid part of the amount to be granted under the simplified scheme shall be reduced, for the calendar year in question, by twice the difference found.If the difference is more than 30 % of the area determined, no area aid part shall be granted under the simplified scheme for the calendar year in question.2. In cases where the conditions set out in Article 12(3) are not respected, the extensification payment part of the amount to be granted under the simplified scheme shall not be paid.If the area declared, referred to in Article 4(2), exceeds the area determined by more than 10 %, the extensification payment part of the amount to be granted under the simplified scheme shall not be paid. Moreover, the amount to be granted under the simplified scheme shall be reduced by 50 % of the extensification payment part.3. Where, as a result of an on-the-spot check, it is found that the obligations referred to in Article 5 of Regulation (EEC) No 3508/92 are not being complied with, Article 39 of Regulation (EC) No 2419/2001 shall apply to the livestock premium part of the amount to be granted under the simplified scheme for the year concerned.4. Where it is found that the non-compliance with the conditions referred to in paragraph 1 is intentional, the same exclusions or level of reductions and exclusions, as calculated for the year in which the non-compliance took place shall be applied to the payment due for the following calendar year, without prejudice to any other exclusions or reductions incurred in that year.5. The exclusions and reductions provided for in paragraphs 1 to 4 shall not apply where the farmer submitted factually correct information or where he can show otherwise that he is not at fault.Article 16Transmission of information to the Commission1. Where Member States choose to implement the simplified scheme, they shall provide the Commission with details of the measures adopted to this end as well as a progress report on the implementation of the simplified scheme, including an assessment of its effects, by 31 December each year at the latest. The first report shall be submitted by 31 March 2003 at the latest.2. Member States shall communicate each year a summary of the applications accepted under the simplified scheme, not later than 15 September of the calendar year to which they refer, indicating the amounts established for these applications in accordance with Article 3 and the corresponding amounts granted under each of the support schemes covered by the relevant regulations. They shall also indicate the data communicated to farmers pursuant to Article 4(1), (2) and (3).As regards the format for the communication of these data, Articles 6(5) of Commission Regulation (EC) No 613/97(27), Article 26 of Commission Regulation (EC) No 2316/1999(28) and Article 3 of Commission Regulation (EC) No 1644/96(29) shall apply mutatis mutandis.3. Member States shall communicate each year the number of cases of withdrawal and the corresponding amount of annual support previously paid under the simplified scheme.Article 17Entry into forceThis Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 113.(2) OJ L 173, 27.6.2001, p. 1.(3) OJ L 193, 29.7.2000, p. 16.(4) OJ L 35, 6.2.2001, p. 18.(5) OJ L 150, 6.6.2001, p. 17.(6) OJ L 327, 12.12.2001, p. 11.(7) OJ L 341, 22.12.2001, p. 105.(8) OJ L 181, 1.7.1992, p. 12.(9) OJ L 148, 28.6.1968, p. 24.(10) OJ L 160, 26.6.1999, p. 1.(11) OJ L 362, 11.12.1992, p. 41.(12) OJ L 362, 27.12.1990, p. 28.(13) OJ L 349, 24.12.1998, p. 1.(14) OJ L 349, 24.12.1998, p. 8.(15) OJ L 246, 5.11.1971, p. 1.(16) OJ L 160, 26.6.1999, p. 21.(17) OJ L 160, 26.6.1999, p. 48.(18) OJ L 198, 21.7.2001, p. 11.(19) OJ L 198, 21.7.2001, p. 26.(20) OJ L 198, 21.7.2001, p. 45.(21) OJ L 184, 27.7.1993, p. 1.(22) OJ L 355, 5.12.1992, p. 1.(23) OJ L 312, 20.11.1998, p. 1.(24) OJ L 281, 4.11.1999, p. 30.(25) OJ L 206, 16.8.1996, p. 4.(26) OJ L 329, 30.12.1995, p. 18.(27) OJ L 94, 9.4.1997, p. 1.(28) OJ L 280, 30.10.1999, p. 43.(29) OJ L 207, 17.8.1996, p. 1.ANNEX- Article 2(1), (2), (3), (4), Article 3(7), Article 4(4), Article 5, Article 5a and Article 8(1), (2) of Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops, as last amended by Regulation (EC) No 1308/2001(1);- Article 1, Article 2(2) and Article 3(1) of Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes, as last amended by Regulation (EC) No 811/2000(2);- Article 6 of Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice, as last amended by Regulation (EC) No 1987/2001(3);- Articles 4, 6, 10, 13 and 14 of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal, as last amended by Commission Regulation (EC) No 2345/2001(4);- Article 5(1) to (6) of Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat, as amended by Regulation (EC) No 1669/2000(5);- Article 6(1), (2), (8) and (10) of Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes, as last amended by Commission Regulation (EC) No 495/2001(6).(1) OJ L 145, 31.5.2001, p. 16.(2) OJ L 100, 20.4.2000, p. 1.(3) OJ L 271, 12.10.2001, p. 5.(4) OJ L 315, 1.12.2001, p. 29.(5) OJ L 193, 29.7.2000, p. 8.(6) OJ L 72, 14.3.2001, p. 6.